                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BOBBY SELEGRATH, as Individuals; FAITH
SELEGRATH, as Individuals; and BOBBY
SELEGRATHJR, as Individuals;                                           8:19CV37

                      Plaintiffs,                                AMENDED FINAL
                                                               PROGRESSION ORDER
        vs.

MA & PA TRUCKING, LLC, and SY
FRANCIS KOPPEN,

                      Defendants.

       This matter is before the Court on the parties’ unopposed Motion to Continue Trial Date
and Extend All Progression Deadlines. (Filing No. 24.) The motion is granted. Accordingly,

       1)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on June 1, 2021 at 10:00 a.m., and will be conducted by internet/telephonic
              conferencing. Counsel shall use the conferencing instructions assigned to this case
              to participate in the conference. (If counsel wishes to appear in person, counsel
              must contact chambers requesting permission to do so. Before contacting chambers
              to request such relief, counsel shall confer regarding the issue.) The parties’
              proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on May 27, 2021. The
              trial date in this matter is canceled and will be reset at the telephonic status
              conference or at the pretrial conference.

       2)     The telephonic conference to discuss the status of case progression and the parties’
              interest in settlement is rescheduled with the undersigned magistrate judge to
              December 14, 2020 at 3:00 p.m. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference.

       3)     The telephonic conference to discuss the status of case progression and trial setting
              is rescheduled with the undersigned magistrate judge to May 3, 2021 at 3:00 p.m.
              by telephone. Counsel shall use the conferencing instructions assigned to this case
              to participate in the conference.

       4)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is April
              30, 2019.

       5)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                 June 30, 2020
                      For the defendant(s):                 July 31, 2020
         6)       The deadline for completing written discovery under Rules 33, 34, and 36 of the
                  Federal Rules of Civil Procedure is July 15, 2020. Motions to compel discovery
                  under Rules 33, 34, and 36 must be filed by July 29, 2020

                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         7)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          September 15, 2020
                            For the defendant(s):                          October 30, 2020

         8)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          September 30, 2020
                            For the defendant(s):                          November 15, 2020

         9)       The deposition deadline is February 1, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 20.

                       b. Depositions will be limited by Rule 30(d)(1).

         10)      The deadline for filing motions to dismiss and motions for summary judgment is
                  February 1, 2021.

         11)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is February 1, 2021.

         12)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         13)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.



         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
14)    All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.
Dated this 4th day of October, 2019.
                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
